Citation Nr: 0410001	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  97-32 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from August 1970 to June 
1972.

The present matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision that denied 
service connection for bilateral hearing loss.  The veteran filed 
a notice of disagreement (NOD) in May 1997, and the RO issued a 
statement of the case (SOC) in September 1997.  Thereafter, in 
November 1997, the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals).  

In a July 2002 decision, the Board granted service connection for 
post-traumatic stress disorder and denied the veteran's claim for 
service connection for a back disorder.  In that decision, the 
Board noted that it was requesting additional development of the 
claim for service connection for bilateral hearing loss, pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  In connection with the Board's 
request, the veteran underwent VA audiological evaluation in 
November 2002; the report of that evaluation was associated with 
the claims file. 

In light of the Federal Circuit's decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), the Board remanded the appeal for RO initial RO 
consideration of the claim in light of the additional evidence 
received.  After continuing the denial of the claim (see August 
2003 supplemental SOC (SSOC)), the RO returned the appeal to the 
Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The preponderance of the competent evidence establishes that 
the veteran does not have hearing loss recognized as a disability 
for VA purposes.  


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.  

Through a May 2001 notice letter, as well as a September 1997 SOC 
and subsequent SSOCs in September 1998, November 2001, and August 
2003, the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that had been 
considered in connection with his appeal, and the bases for the 
denial of the claim.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence needed 
to support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's May 2001 letter satisfy the 
statutory and regulatory requirement that VA notify a claimant 
what evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letter, the RO notified the veteran that it would make reasonable 
efforts to help the veteran obtain evidence necessary to support 
his claim, to include medical records, employment records, and 
records from other federal agencies.  The RO also requested that 
the veteran tell it about any additional information or evidence 
that needed to be obtained, and/or to send the RO the evidence as 
soon as possible.  In this respect, the RO requested that the 
veteran provide information, and, if necessary, authorization, to 
enable the RO to attempt to obtain any outstanding medical 
evidence pertinent to the claim on appeal.  

The Board points out that, in the recent decision of Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the evidence 
that is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession that 
pertains to this claim (or claims).  As explained above, all of 
these requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered benefits.  
In that case, the Court determined that VA had failed to 
demonstrate that a lack of such a pre-adjudication notice was not 
prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) (West 2002) 
(providing that "[i]n making the determinations under [38 U.S.C.A. 
§ 7261(a)], the Court shall take due account of the rule of 
prejudicial error.").  

In the case now before the Board, the documents meeting the VCAA's 
notice requirements were provided after the rating action on 
appeal.  However, the Board finds that any lack of pre-
adjudication notice in this case has not, in any way, prejudiced 
the veteran.  As indicated above, the RO issued the September 1997 
SOC explaining what was needed to substantiate the claim, within a 
year of the January 1997 rating decision on appeal.  The veteran 
was thereafter afforded the opportunity to respond.  Moreover, in 
March 2003, the veteran reported that he had no further evidence 
to submit with respect to his claim, and that he wished the Board 
to proceed and make a final decision.  

Significantly, there is no indication whatsoever there is any 
outstanding relevant evidence that the RO has not already 
obtained, or that any additional action is needed to comply with 
the duty to assist the veteran.  As indicated below, the RO 
obtained the veteran's service medical records, and the veteran 
has been afforded three VA audiological examinations, the most 
recent in November 2002, in connection with the issue on appeal.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim.  No outstanding sources of 
pertinent evidence, to include from any treatment providers, have 
been identified, nor has either the veteran or his representative 
indicated that there is any outstanding pertinent evidence that 
has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to the 
veteran in proceeding with a decision on appeal at this juncture.  


II. Background

Service medical records reflect a pre-induction examination in May 
1969.  Clinical evaluation of the veteran's ears was reported 
normal.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
---
0
LEFT
0
0
0
---
0

During the veteran's service period, there were no complaints or 
findings reported with respect to hearing loss.  

On separation examination in May 1972, clinical evaluation of the 
veteran's ears was reported normal.  Whispered voice testing was 
reported as 15/15 in both ears.  No audiological examination was 
apparently conducted as none was reported.  

The veteran underwent a VA examination in July 1995.  The limited 
information contained within the examination report was 
incomplete, and the report was inadequate for rating purposes.  

During a March 1996 VA examination, the veteran reported decreased 
hearing sensitivity for one year, and a "clogged" sensation in his 
ears for two years.  The veteran denied symptoms of both tinnitus 
and/or dizziness.  The examiner noted that otoscopy was within 
normal limits and pure tone testing from 250 Hertz (Hz) to 8000 Hz 
revealed hearing to be within normal limits bilaterally.  Speech 
discrimination scores were reported as excellent (100 percent) 
bilaterally, and were noted as having been obtained at normal 
conversational levels.  The examiner's impression was normal 
hearing sensitivity with normal middle ear (ME) function 
bilaterally.  

On VA examination in April 1998, the veteran reported progressive 
hearing loss for 20 years, and intermittent tinnitus.  There was 
no report by the veteran of otalgia, but he did report otorrhea.  
Clinical evaluation of the ears revealed the auricles to be within 
normal limits, the external canals clear and dry, the tympanic 
membranes intact, and the tympanums well aerated.  There was also 
a lack of middle or external ear disease or middle ear infection.  

An associated audiological evaluation in April 1998 reflects the 
veteran's complaints of hearing loss for 15 years, with a 
significant change in hearing 6 to 7 years previously.  He also 
reported problems hearing the television and with conversation.  
The veteran reported a service history of working in the aviation 
field aboard an aircraft carrier while in the United States Navy.  
He also reported using hearing protection during that time.  On 
audiological testing, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
30
20
20
25
25

Pure tone threshold averages were 23 decibels (dB) in the right 
ear and 22 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 92 percent 
in the left ear.  The examiner's impression was hearing within 
normal limits, with speech recognition noted as good in the right 
ear (AD) and excellent in the left ear (AS).  

The report of a VA examination in November 2002 reflects the 
veteran's complaints of progressive hearing loss over a 10-year 
period accompanied by occasional tinnitus.  He reported being 
exposed to loud noise in service associated with jet aircraft.  
Clinical evaluation of the veteran's ears was within normal 
limits.  An audiogram was noted as revealing "perhaps a very, very 
mild sensory neural hearing loss bilaterally at the [3000 Hz] . . 
."  The diagnosis was normal Ear, Nose, and Throat (ENT) 
examination and hearing test.  

An associated audiological evaluation in November 2002 notes the 
veteran's complaints of noise exposure in service.  He also 
reported that he experienced the greatest difficulty with his 
hearing in conversational situations and while watching 
television.  The veteran reported a post-service history of 
repairing steam pipes for one year, working for the Department of 
Corrections for two years, and then subsequently working as a 
veteran's counselor with VA.  The examiner noted that this 
suggested that the veteran "may" have experienced a significant 
amount of occupational noise exposure after service.  On 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
15
15
20
25
30

Pure tone threshold averages were 19 dB for the right ear and 23 
dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 percent 
in the left ear.  The examiner noted that the findings were 
consistent with normal hearing bilaterally.  

III.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 3000, 4000, Hertz 
is 40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 and 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  38 
C.F.R. § 3.385.  


Considering the evidence of record in light of the above criteria, 
the Board finds that the preponderance of the evidence establishes 
that the veteran does not suffer from hearing loss to an extent 
recognized as a disability for VA purposes.  Indeed, on 
audiometric testing as recent as November 2002, pure tone 
thresholds and speech discrimination results clearly established 
no hearing loss disability as defined by 38 C.F.R. § 3.385.  

The Board notes that the April 1998 evaluation revealed findings 
suggestive of hearing loss disability (specifically, speech 
discrimination scores of 84 percent and 92 percent for the right 
ear and left ear, respectively.  However, on further evaluation in 
July 2002, the veteran's speech discrimination scores were 96 and 
100 percent for the right and left ear, respectively, and the 
evaluation otherwise yielded normal audiometric findings.  Given 
these findings, and the fact that prior to April 1998 nothing 
other than normal hearing had been demonstrated objectively (to 
include during service), the Board finds that the April 1998 
findings (which, at most, suggest a temporary diminishment in the 
veteran's hearing) cannot be considered an accurate measure of the 
veteran's hearing acuity.  

While a layperson (such as the veteran) cannot, through his/her 
own assertions, establish a medical matter, such as whether he/she 
suffers from a claimed disability (see Bostain v. West, 11 Vet. 
App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)), the Board does not doubt that, in this case, the 
veteran may well suffer from some diminishment in hearing, as 
claimed.  Indeed, the November 2002 ENT examiner noted that there 
was a questionable mild sensory neural hearing loss at 3000 Hz.  
However, neither the veteran's assertions, nor a physician's 
assessment, is controlling for purposes of determining whether the 
veteran suffers from a current hearing loss disability upon which 
a grant of service connection could be predicated.  What is 
controlling is the requirements of 38 C.F.R. § 3.385; as indicated 
above, however, the preponderance of the competent evidence in 
this case establishes that those criteria simply are not met.  

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability (and, if 
so, of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service connection for 
bilateral hearing loss must be denied because the first essential 
criterion for the grant of service connection, i.e., competent 
evidence of the disability for which service connection is sought, 
has not been met.

For all the foregoing reasons, the claim for service connection 
for hearing loss must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



